Case 2:20-cv-00680-JLB-MRM Document 7 Filed 09/29/20 Page 1 of 1 PageID 149




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

PHYLLIS EILEEN RISCH FARREN,

             Plaintiff,

v.                                            Case No.: 2:20-cv-00680-JLB-MRM

DARDEN CHEDDAR’S SCRATCH
KITCHEN,

             Defendant.
                                       /

                                      ORDER

      This Court previously directed Plaintiff Phyllis Eileen Risch Farren to show

cause as to why venue was proper in this Court no later than September 24,

2020. (Doc. 4.) Ms. Farren, who is pro se, diligently mailed a handwritten response

to the Court which was received on September 23 but not docketed until September

25—after the Court had already ordered this action to be transferred to the

Northern District of Florida. (Docs. 4–5); see also Fed. R. Civ. P. 6(d). The Court

has reviewed Ms. Farren’s response and concluded that it does not change the

Court’s ruling. Accordingly, this action shall remain transferred to the Northern

District of Florida.

      ORDERED in Fort Myers, Florida, on September 29, 2020.
